DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/13/2020, 11/17/2020, 12/29/2020, 08/17/2021, 02/18/2022, and 05/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings submitted on 10/01/2020 are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
In pg. 6, ln 14, the term “pad conditioner 93” should be replaced with “[[pad]] conditioner head 93”.
In pg. 6, ln 20-21, the reference characters “an outer polishing layer 34 and a softer backing layer 32” should be replaced with “an outer polishing layer [[34]]32 and a softer backing layer [[32]]34”.
In pg. 9, ln 11, the reference character should remain as “pedestal 204”. The Amendments to the Specification submitted on 02/22/2022 requested the reference character amendment from 204 to 205, but that was incorrect.
In pg. 9, ln 13, the reference character “the pedestal 205” should be replaced with “the pedestal [[205]]204”.
In pg. 18, ln 28-29, the reference characters “the heating system 102, cooling system 104” should be replaced with “the heating system [[102]]104, cooling system [[104]]102”.
In pg. 21, ln 15 and 20, the reference character “the water level sensor 444” should be replaced with “the water level sensor [[444]]460”.
In pg. 22, ln 16, the reference character “the conditioner head 92” should be replaced with “the conditioner head [[92]]93”.
In the last page of Amendments to the Specification, the applicant requested to replace the two paragraphs beginning at page 28, line 21, but the requested paragraphs begin at page 21, line 28. The paragraphs are amended as requested.
Appropriate correction is required.

Claim Objections
Claims 1, 4, 7, 16, and 20 are objected to because of the following informalities:  
In claim 1, ln 5, claim 16, ln 4, and claim 20, ln 9, the term “the steam outlet valve” should be amended as “the steam outlet [[valve]]”.
In claim 1, ln 9, claim 16, ln 6, and claim 20, ln 13, the term “the flow rate” should be amended as “[[the]]a flow rate”.
In claim 4, the term “barrier” should be amended as “the barrier”.
In claim 7, the phrase reads “… further comprising a controller configured to receive a signal …” However, this controller is the same controller cited in claim 1. The specification discloses the controller 12 does both modifying the flow rate and receiving the signal. Therefore, the phrase may be amended as “… wherein the controller is further configured to receive a signal …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, ln 2, the term “the signal” lacks antecedent basis and it should be amended as “[[the]]a signal”.
In claims 10 and 11, the phrase “the apertures are located immediately adjacent an inner diameter surface of the canister” and the phrase “the apertures are located only immediately adjacent the inner diameter surface of the canister” render the claims vague because it is not clear what the “inner diameter surface” of the canister refers to. The specification does not elaborate it. For examination purposes the examiner has interpreted the inner diameter surface of the canister is simply an “inner surface” of the canister. 
In claim 20, ln 3, the term “the polishing pad” lacks antecedent basis because it is not positively cited in ln 2. It should be amended as “[[the]]a polishing pad”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (KR 200326835Y1, cited on 11/17/2020 IDS).
Regarding claim 16, Cho discloses, in fig. 1, a steam generating apparatus, comprising: 
a canister (steam generating tank 10) having a lower chamber and an upper chamber (see annotated Cho fig. 1 below), the canister having a water inlet (inlet 25b) and a steam outlet (steam outlet 11), and wherein the lower chamber is positioned to receive water from the water inlet (see annotated Cho fig. 1 below, water enters the tank 10 from inlet 21, flows through connecting pipe 25, and comes out to the water inlet 25b disposed in the lower chamber), and wherein the steam outlet receives steam from the upper chamber (see annotated Cho fig. 1 below, steam exits the steam generating tank 10 out of the steam outlet 11 from the upper chamber); 
a heating element configured to apply heat to a portion of lower chamber (see annotated Cho fig. 1 below, heater rods 13 apply heat to the lower chamber); and 
a controller configured to modify the flow rate of water through the water inlet to keep a water level above the heating element and below the steam outlet (Cho English translation, pg. 4, ln 2-5, controller receives signals from water level sensor 15 and adjust a water level in a heating chamber (lower chamber)).  


    PNG
    media_image1.png
    813
    1111
    media_image1.png
    Greyscale

Annotated Cho Figure 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho.
Regarding claim 1, Cho discloses, in fig. 1, a steam generating apparatus, comprising: 
a canister (steam generating tank 10) having a water inlet (inlet 25b) and a steam outlet (steam outlet 11); 
a barrier (diaphragm 17) in the canister dividing the canister into a lower chamber and an upper chamber (see annotated Cho fig. 1 above, the diaphragm 17 divides the steam generating tank 10 into a lower chamber and an upper chamber), wherein the lower chamber is positioned to receive water from the water inlet (see annotated Cho fig. 1 above, water enters the tank 10 from inlet 21, flows through connecting pipe 25, and comes out to the water inlet 25b disposed in the lower chamber), and wherein the steam outlet receives steam from the upper chamber (see annotated Cho fig. 1 above, steam exits the steam generating tank 10 out of the steam outlet 11 from the upper chamber),
a heating element configured to apply heat to a portion of lower chamber (see annotated Cho fig. 1 above, heater rods 13 apply heat to the lower chamber); and 
a controller configured to modify the flow rate of water through the water inlet to keep a water level above the heating element and below the steam outlet (Cho English translation, pg. 4, ln 2-5, controller receives signals from water level sensor 15 and adjust a water level in a heating chamber (lower chamber)).
But Cho does not disclose the barrier has apertures for steam to pass from the lower chamber to the upper chamber and allows for condensation to pass from the upper chamber to the lower chamber (see annotated Cho fig. 1 above, the diaphragm 17 has one aperture, instead of a plurality of apertures, to allow steam and condensation to pass).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diaphragm of Cho having a single aperture to provide the barrier having a plurality of apertures in order to allow large amount of steam to travel throughout the entire barrier so that more steam may exit the canister in a short time. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04-VI-B.

Regarding claim 9, Cho teaches, in fig. 1, the apparatus as in claim 1, but does not disclose the apertures are located near the edge of the barrier (Cho’s aperture is disposed at the center of the diaphragm 17).  
However, while it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make duplication of apertures, as explained in claim 1 above, it also would have been an obvious matter of design choice to dispose the apertures near the edge of the barrier since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design. Whether the apertures are formed at the center of the barrier or near the edge of the barrier, steam will travel from the lower chamber to the upper chamber, therefore, a person of ordinary skill in the art would readily dispose the apertures near the edge of the barrier.

Regarding claim 14, Cho teaches, in fig. 1, the apparatus as in claim 1, wherein the water inlet is below the top of the heating element (see annotated Cho fig. 1 above, the inlet 25b in disposed below the heating rods 13).  

Regarding claim 15, Cho teaches, in fig. 1, the apparatus as in claim 14, wherein the water inlet is in a floor of the lower chamber of the canister (see annotated Cho fig. 1 above, the inlet 25b is disposed at a floor of the lower chamber).  

Claims 2-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Sharma (US 2019/0096708, cited on 11/17/2020 IDS).
Regarding claim 2, Cho teaches, in fig. 1, the apparatus as in claim 1, but does not teach the canister is quartz.
Sharma teaches, in an analogous vapor generating apparatus field of endeavor, a canister is quartz (para. [0020], a chemical vessel may comprise quartz material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steam generating tank of Cho to provide a canister made of quartz as taught by Sharma. The quartz is chemically inert to the chlorine-containing chemical species (Sharma, para. [0020]), therefore, it may prevent a chemical reaction from occurring in case a chlorine-based liquid such as cleaning liquid is mixed with water in a liquid containing vessel so that the vessel can remain free of corrosion.

Regarding claim 3, Cho teaches, in fig. 1, the apparatus as in claim 1, but does not teach the barrier is quartz.  
Sharma teaches, as explained in claim 2 above, a canister can be made of quartz due to its chemical character that it is inert to the chlorine-containing chemical species. Sharma does not disclose the barrier is quartz.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diaphragm of Cho as modified by Sharma to provide the barrier made of quartz. Applicant has not disclosed the barrier made of quartz produces any unexpected results or is critical to the design. Instead, applicant has disclosed that the barrier can be made of stainless steel, aluminum, or a ceramic as long as it is made of the same material as the canister walls (pg. 19, ln 18-20). Since Sharma teaches the canister can be made of quartz, a person of ordinary skill in the art would readily dispose a barrier made of quartz to prevent unwanted chemical reaction within the canister in case a chlorine-containing liquid enters the canister.

Regarding claim 4, Cho teaches, in fig. 1, the apparatus as in claim 1, but does not teach the canister and barrier are coated with a PTFE.  
Sharma teaches, in an analogous vapor generating apparatus field of endeavor, a canister is coated with a PTFE (para. [0022], a chemical vessel may be coated with polytetrafluoroethylene (PTFE)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steam generating tank of Cho to provide a canister coated with PTFE as taught by Sharma. The PTFE is corrosion resistant material (Sharma, para. [0022]), therefore, it may prevent corrosion from building within a vessel so that the vessel can be used for a long period.
Cho and Sharma still do not teach the barrier is coated with a PTFE.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diaphragm of Cho as modified by Sharma to provide the barrier coated with PTFE for the same reason of providing the barrier made of quartz, as explained in claim 3 above. Applicant has not disclosed the PTFE coated barrier produces any unexpected results or is critical to the design. Since Sharma teaches the canister can be coated with PTFE, a person of ordinary skill in the art would readily coat a barrier with PTFE to make it corrosion resistive so that the barrier can be used for a long period without replacing it.

Regarding claim 17, Cho discloses, in fig. 1, the apparatus as in claim 16, but does not teach the canister is quartz. 
Sharma teaches, in an analogous vapor generating apparatus field of endeavor, a canister is quartz (para. [0020], as explained in claim 2 above, a chemical vessel may comprise a quartz material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steam generating tank of Cho to provide a canister comprising quartz as taught by Sharma. The quartz is chemically inert to the chlorine-containing chemical species (Sharma, para. [0020]), therefore, it may prevent a chemical reaction from occurring in case a chlorine-based liquid such as cleaning liquid is mixed with water in a liquid containing vessel so that the vessel can remain free of corrosion.

Claims 5-7, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Violi (EP 0323939B1).
	Regarding claim 5, Cho teaches, in fig. 1, the apparatus as in claim 1, but does not teach the apparatus further comprises a bypass tube connecting the water inlet and the steam outlet in parallel with the canister.  
	Violi teaches, in an analogous steam generation field of endeavor, a water vapor steam generator (fig. 1, steam generator 1) comprising a bypass tube (fig. 1, third tube 26) connecting the water inlet and the steam outlet in parallel with the canister (see annotated Violi fig. 1 below and Violi English translation, pg. 6, ln 33-35 and 39-40, the third tube 26 is bypassed between the water inlet lower pipe 2 and vapor outlet upper pipe 8, and is disposed in parallel with heating tube 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steam generating tank of Cho to provide a bypass tube as taught by Violi in order to ensure any non-vaporized water is separated from steam and flows back to a heating chamber so that it increases an efficiency of steam generation.


    PNG
    media_image2.png
    856
    882
    media_image2.png
    Greyscale

Annotated Violi Figure 1

	Regarding claim 6, Cho as modified by Violi teaches the apparatus as in claim 5, comprising a water level sensor positioned to monitor a water level in the bypass tube (Violi, fig. 1 and Violi English translation, pg. 4, ln 28-30, means for detecting water level comprising a third tube 26 is connected between the upper pipe 8 and the lower pipe 2).

Regarding claim 7, Cho as modified by Violi teaches the apparatus as in claim 6, further comprising a controller configured to receive a signal from the water level sensor (Cho English translation, pg. 4, ln 2-5, the water level sensor 15 transmits a signal to a controller for adjusting the level of the heating chamber of the steam generating tank 10; Violi English translation, pg. 4, ln 23-25, water valve is controlled by a control assembly connected to the water level detection means).  

Regarding claim 12, Cho teaches, in fig. 1, the apparatus as in claim 1, wherein there is the heating element (heater rods 13), but does not teach the heating element comprises heating coils.  
Violi teaches, in an analogous steam generation field of endeavor, a steam generating apparatus (fig. 1, steam generator 1), wherein the heating element comprises heating coils (fig. 1, electrical resistor 17 is in a form of coil).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating element of Cho to replace it with heating coils as taught by Violi in order to raise temperature of water quickly. By covering a column of water tank with the heating coil, it will provide heat energy to greater volume of water instantly than having the heating element disposed only at a bottom of the tank, and it may allow the water to generate steam sooner.

Regarding claim 13, Cho as modified by Violi teaches the apparatus as in claim 12, wherein the heating coils wrap around the lower chamber of the canister (Violi, fig. 1, electric resistor 17 wraps around a heating tube 14 including a lower part of the tube).  

Regarding claim 18, Cho discloses, in fig. 1, the apparatus as in claim 16, but does not disclose the apparatus further comprises a bypass tube connecting the water inlet and the steam outlet in parallel with the canister.  
	As explained in claim 5 above, Violi teaches, in an analogous steam generation field of endeavor, a steam generating apparatus (fig. 1, steam generator 1) comprising a bypass tube (fig. 1, return tube 13) connecting the water inlet and the steam outlet in parallel with the canister (see annotated Violi fig. 1 above, the return tube 13 connects the water inlet orifice 3 and vapor exhaust orifice 11 and it is disposed in parallel with heating tube 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steam generating tank of Cho to provide a bypass tube as taught by Violi in order to ensure any non-vaporized water is separated from steam and flows back to a heating chamber so that it increases an efficiency of steam generation.

Regarding claim 19, Cho as modified by Violi teaches the apparatus as in claim 18, comprising a water level sensor to monitor a water level in the bypass tube (Violi, fig. 1 and Violi English translation, pg. 4, ln 28-30, as explained in claim 6 above, means for detecting water level comprising a third tube 26 is connected between the upper pipe 8 and the lower pipe 2), and wherein the controller is configured to modify the flow rate of water through the water inlet based on a signal from the water level sensor (Violi English translation, pg. 4, ln 35-43, the control assembly 30 receives a water level detection signal and controls a solenoid valve 33 of a water inlet 37 to regulate water flow).   

Violi fig. 2 and Violi English translation, pg. 4, ln 35-43, pg. 5, ln 40-48, the control assembly 30 receives a water level detection signal and controls a solenoid valve 33 of a water inlet 37 to regulate water flow so that water level in the heating tank 14 remains between a predetermined low intermediate level B and a predetermined high intermediate level H which is just above the electrical resistance 17 and below a vapor outlet opening 9

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Violi (EP 0323939B1), and supported by Riba (DE 3532261A1).
Regarding claim 8, Cho as modified by Violi teaches the apparatus as in claim 6, wherein the controller is configured to modify the flow rate of water through the water inlet based on the signal from the water level sensor to keep a water level in the canister above the heating element and below the steam outlet (Violi fig. 2 and Violi English translation, pg. 4, ln 35-43, pg. 5, ln 40-48, the control assembly 30 receives a water level detection signal and controls a solenoid valve 33 of a water inlet 37 to regulate water flow so that water level in the heating tank 14 remains between a predetermined low intermediate level B and a predetermined high intermediate level H which is just above the electrical resistance 17 and below a vapor outlet opening 9. Violi also discloses, in pg. 2, ln 8-13, a regulation means comprising a water level sensor and a water supply pump maintains a water level so that heating tubes are completely filled with water by citing Riba).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Cho as modified by Violi to utilize the controller to keep the water level above the heating element as taught by Riba in order to make sure the steam generating apparatus is not overheated. If the water level stays below the heating element, the heating element can overheat a tank and it may create a crack due to thermal stress.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Chung (KR 200241537, cited on 11/17/2020 IDS).
Regarding claim 9, Cho teaches, in fig. 1, the apparatus as in claim 1, but does not disclose the apertures are located near the edge of the barrier.
Chung teaches, in an analogous steam generating apparatus field of endeavor, a steam boiler wherein the apertures are located near the edge of the barrier (fig. 4, steam blocking unit 9 disposed within a steam generating tank 1 has apertures near the edge of the steam blocking unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diaphragm of Cho to provide the barrier having apertures located near the edge of the barrier. If there is a single aperture on a barrier there may be concentrated pressure existing at a particular location within an upper chamber, but having apertures near the edge of the barrier may result in uniform pressure distribution within the upper chamber. It may help spraying steam uniformly to the CMP apparatus without pressure fluctuation (Chung English translation, pg. 2, ln 42).

Regarding claim 10, Cho teaches, in fig. 1, the apparatus as in claim 1, but does not teach the apertures are located immediately adjacent an inner diameter surface of the canister.  
Chung teaches, in an analogous steam generating apparatus field of endeavor, a steam boiler wherein the apertures are located immediately adjacent an inner diameter surface of the canister (fig. 4, steam blocking unit 9 disposed within a steam generating tank 1 has apertures located immediately adjacent an inner surface of the steam generating tank. This location is in fact the same as near the edge of the barrier as disclosed in claim 9 above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diaphragm of Cho to provide the barrier having apertures located immediately adjacent an inner surface of the canister. As explained in claim 9 above, the apertures located immediately adjacent the inner surface of the canister may result in uniform pressure distribution within the upper chamber, and it may help spraying steam uniformly to the CMP apparatus without pressure fluctuation.

Regarding claim 11, Cho as modified by Chung teaches the apparatus as in claim 10, wherein the apertures are located only immediately adjacent the inner surface of the canister (Chung, fig. 4, apertures are located only immediately adjacent the inner surface of the steam generating tank 1).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2014/0323017), in view of Cho.
Tang discloses, in fig. 1, a chemical mechanical polishing system, comprising: 
a platen to support a polishing pad (platen 108 supports polishing pad 106); 
a carrier head to hold a substrate in contact with the polishing pad (para. [0019], polishing head assembly 102 is operative to securely hold a substrate to press it against a rotating polishing pad); 
a motor to generate relative motion between the platen and the carrier head (para. [0019], platen 108 is driven to rotate by a motor 110; fig. 1, the polishing head assembly 102 rotates against the platen 108); 
a steam generator (para. [0035]-[0036], polishing pad can be treated with energized fluid produced by a steam generator); and 
an arm extending over the platen, and at least one nozzle connected to the steam outlet of the steam generator and oriented to deliver steam from the steam generator onto the polishing pad (para. [0030], [0035]-[0036] and fig. 3B, a nozzle-shaped energized fluid delivery unit 312 can deliver energized fluid (steam) to the polishing pad 106. The energized fluid delivery unit 312 has a form of an arm extending over the platen 108).
But Tang does not disclose the steam generator includes a canister having a water inlet and a steam outlet, a barrier in the canister dividing the canister into a lower chamber and an upper chamber, wherein the lower chamber is positioned to receive water from the water inlet, and wherein the steam outlet valve receives steam from the upper chamber, and wherein the barrier has apertures for steam to pass from the lower chamber to the upper chamber and allows for condensation to pass from the upper chamber to the lower chamber, a heating element configured to apply heat to a portion of lower chamber, and a controller configured to modify the flow rate of water through the water inlet to keep a water level above the heating element and below the steam outlet.
Cho teaches, in an analogous boiler field of endeavor, a steam generator including a canister (fig. 1, steam generating tank 10) having a water inlet (fig. 1, inlet 25b) and a steam outlet (fig. 1, steam outlet 11), 
a barrier (fig. 1, diaphragm 17) in the canister dividing the canister into a lower chamber and an upper chamber (see annotated Cho fig. 1 above, the diaphragm 17 divides the steam generating tank 10 into a lower chamber and an upper chamber), wherein the lower chamber is positioned to receive water from the water inlet (see annotated Cho fig. 1 above, water enters the tank 10 from inlet 21, flows through connecting pipe 25, and comes out to the water inlet 25b disposed in the lower chamber), and wherein the steam outlet receives steam from the upper chamber (see annotated Cho fig. 1 above), 
a heating element configured to apply heat to a portion of lower chamber (see annotated Cho fig. 1 above, heater rods 13 apply heat to the lower chamber); and 
a controller configured to modify the flow rate of water through the water inlet to keep a water level above the heating element and below the steam outlet (Cho English translation, pg. 4, ln 2-5, controller receives signals from water level sensor 15 and adjust a water level in a heating chamber (lower chamber)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CMP system of Tang to provide the steam generator as taught by Cho in order to supply a large amount of steam to the CMP system where a polishing pad may require a temperature control for effective polishing of a substrate. In addition, the pressurized steam can wash away slurry residue during the CMP process.

Tang and Cho still do not teach the barrier has apertures for steam to pass from the lower chamber to the upper chamber and allows for condensation to pass from the upper chamber to the lower chamber (see annotated Cho fig. 1 above, the diaphragm 17 has an aperture, instead of a plurality of apertures, to allow steam and condensation to pass).
As explained in claim 1 above, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diaphragm of Tang as modified by Cho to provide the barrier having a plurality of apertures in order to allow large amount of steam to travel throughout the entire barrier so that more steam may exit the canister in a short time. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04-VI-B.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gawase et al. (US 2013/0331005) discloses a CMP apparatus comprising steam supply.
Harte et al. (US 8,658,937) discloses a CMP apparatus and method comprising steam application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUKWOO JAMES CHANG whose telephone number is (571)272-7402. The examiner can normally be reached M-F 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C./Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723